IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE GF DELA\X/ARE, )

)
Plainu'ff, )

)

v. ) Case No.: 1801011067

)
ADAM C. LECATES, )

)
Dcfendant. )

Submitted: july 9, 2018
Decided: August 22, 2018

julie Mayer, Esquire Andrew G. Ahern III, Esquire
Delaware Department Of_]ustice 1701 N. Market Street
Carvel State Building, 7th Floor P.O. Box 248
820 N. French Street Wilmington, DE 19899
\X/ilmington, DE 19801 Afl‘om@/for Defendanl

./1!;/01‘)1§#)/y far the §`Iale ofDe/au/m€

MEMORANDUM OPINION AND ORDER
ON DEFENDANT’S MOTION TO SUPRESS

SMALLS, C.J.

FACTUAL AND PROCEDURAL HISTORY

()njanuary 20, 2018, Defendant Adam C. Lecates (“Defendant”) was arrested for the
offenses of Driving \X/hile Under the Influence of Alcohol (DUI), in violation of 21 De/ C.
§4177; Failure to Signal, in violation of 21 De/. C. §4155(b); and Improper Lane Change, in
violation of 21 De/. C. §4122(1).

'l`he facts which gave rise to these proceedings indicate that on the night of January 20,
2018 (jorporal Christopher Sutton of the Delaware State Police (“Cpl. Sutton”) was driving in
the left lane of Maryland Avenue, a four lane street in the City of Wilmington. He stopped
for the red light at the intersection with Banning Street. While stopped at the red light, he
observed a red Chevrolet Impala vehicle (“the Impala”) operated by Defendant, traveling in
the right lane in his direction. The red Impala also stopped at the red light. \X/hen the light
turned green, both vehicles continued on Maryland Avenue. The traffic pattern on Maryland
Avenue east of Banning Street permitted parking vehicles in the right lane where there were
vehicles. T hese vehicles blocked the lane of travel for the Impala. After passing through the
intersection, the Impala changed from the right lane to the left lane in front of Cpl. Sutton’s
marked police vehicle. Defendant used the vehicle’s turn signal when making the lane change.
Cpl. Sutton initiated a traffic stop of the Impala on the basis that Defendant failed to signal
three hundred (300) feet prior to the lane change. Following an investigation, Cpl. Sutton
thereafter arrested Defendant on the above-named offenses.

On April 24, 2018, Defendant filed a l\/Iotion to Suppress. Defendant seeks to suppress
from use at trial all evidence seized by the State as a result of the traffic stop and all statements

made by Defendant on the basis that the officer lacked reasonable articulable suspicion and

probable cause to stop the vehicle for a violation of 21 De/. C. §4155(b). Defendant does not
dispute that he changed lanes, but avers that it was impossible for him to comply with
§4155(b)’s requirement that he signal for at least 300 feet before changing lanes, because there
were vehicles parked in the right lane which impede his path of travel such that there was less
than 300 feet of roadway available to signal

On l\/lay 24, 2018, a hearing was held on Defendant’s l\/lotion to Suppress. During the
Motion hearing, Cpl. Sutton testified that on ]anuary 20, 2018, at around 11:05 p.m., he was
on routine patrol within the City of \X/ilmington in a marked police vehicle equipped with a
l\/Iobile Vehicle Recorder (“MVR”). Cpl. Sutton testified that it was a clear night, without any
fog or precipitation Cpl. Sutton testified he was driving in the left lane of l\/laryland Avenue
and while stopped at the red light, he observed two vehicles, one traveling in the left lane and
the other traveling in the right lane in his direction. The vehicle in the right lane appeared to
be speeding, Cpl. Sutton further testified that the driver of the vehicle, a red lmpala, timed the
light to cross through the intersection right as it turned green. Seconds after crossing through
the intersection, the Impala changed lanes from the right to the left, in front of Cpl. Sutton’s
vehicle. Cpl. Sutton testified that the driver of the Impala only turned on his turn signal after
he was making the lane change. Cpl. Sutton then initiated a traffic stop of the Chevy Impala,
which was driven by Defendant.

During cross-examination, Cpl. Sutton testified that the basis for the stop of
Defendant’s vehicle was a violation of 21 Del. C. §4155(b), failure to signal continuously for

300 feet before changing lanes.

At the conclusion of the Motion Hearing, the Court ordered supplemental briefing
()n]une 13, 2018, the State filed its Sz/}J})/emem‘a/Reipom'e fo Defendanf’r Motz`on to Suj)pre:i Ew'dem‘e
(“State’s Brief”). Successively, on june 28, 2018, Defendant filed his Rep§/ to the Sfafe of
De/uu/ar€ ’i' R€i‘pam‘e to /.vz`i‘ Mofz`on to Su})})rei'i Ez)z'dem‘e (“Defendant’s Reply”). This is the Court’s

l*`inal Decision and Order on the Defendant’s Motion to Suppress.

LEGAL STANDARD

The Fourth Amendment of the United States Constitution secures an individual’s right
to be free from unreasonable governmental searches and seizures. Under the Fourth
Amendrnent, “a trach stop is reasonable if it is supported by reasonable suspicion or probable
cause to believe that a traffic violation has occurred.’71

To justify a vehicle stop, the officer must be able to point to objective facts which
would support “reasonable articulable suspicion, taken together with rational inferences from
those facts, which reasonably warrant the intrusion.”2 “The Court must examine the totality
of circumstances surrounding the situation as viewed through the ‘eyes of a reasonable trained
police officer in the same manner or similar circumstances, combining the objective facts with
such an officer's subjective interpretation to those facts' and determine reasonable articulable

suspicion.”3 “An officer who witnesses a trach violation has met the threshold for a finding

of reasonable articulable suspicion.”4

 

' S!ale 1). Ri¢`/earci»‘, 2 A.3d 147, 151 CDel. Super. 2010).

3 Smle z/. Kane, 2014 \X"L 12684290, at *4 (Del. Corn. Pl. Feb. 12, 2014).

l [c/.

4 tl`mf€ z). Mum_zy, 2014 \X/L 4178345, at *2 (Del. Com. Pl. Aug. 22, 2014) (citing Bmu)n 1). flafe, 2009 WL 659070
O)el. Super. Mar. 13, 2009)).

On a motion to suppress, the State must establish, by a preponderance of the evidence,
that Defendant’s arrest was supported by probable cause.5 “Probable cause is more than a
suspicion, but less than the sufficient evidence required to convict.”6 “Probable cause exists
where the facts and circumstances within the police officer's knowledge are sufficient in
themselves to warrant a person of reasonable caution to believe that an offense has been or is

being committed.”7

DISCUSSION

Defendant argues that it was not possible for him to signal a lane change for 300 feet
or more as required by 21 De/. C. §4155(b) due to the road configuration The Defendant
based this argument on the fact that he was in a permissible, i.e., legal lane of travel which
ended because of legally parked vehicles. Thus, there were less than 300 feet between the red
light and where the vehicles were parked on the right lane which made it impossible for him
to signal a lane change for 300 feet or more. Defendant also argues that even if he had
stopped and let the police vehicle pass before turning, he would still have violated §4155(b)
due to the traffic configuration Therefore, Defendant argues all evidence obtained as a result
of the traffic stop must be suppressed because the Officer lacked reasonable articulable
suspicion to stop his vehicle for a violation of §4155(b), based upon a recent Delaware

Supreme Court analysis of this statute.

 

5 tfm!e v. .‘1nd€rfon, 2010 \X/'L 4056130, at *3 (Del. Super. Oct. 14, 2010).

6 Szale z). ]en/ez`m', 2018 WL 660173, at *2 @el. Super. Feb. 1, 2018) (citing sz`n,ér 1/. Sfate, 1990 WL 17789, at *2
(Del.jan. 17, 1990).

7 Beai‘e v. Sfa!e, 884 A.2d 495, 498 (Del. 2005) (citing Ftaf€ 1/. Maxu/e//, 624 A.2d 926, 928 (Del.1993)).

5

Defendant relies on M¢‘Dona/d a Smfe, 8 In that case, the Delaware Supreme Court
considered the issue of failure to signal when leaving a private parking lot. The Court when
analyzing § 4155 held that the parking lot was only 200 feet, and it would have been impossible
for the driver to comply with the statute. Thus, the Court concluded that where such facts
exist which creates a factual impossibility to comply with the traffic provision, there is no basis
to stop the vehicle for such violation. Here, defendant argues that it was impossible for him
to comply with the statute because he was in a legal left lane at the light, and the distance to
the legally parked traffic blocking his lane of travel was less than 300 feet

The State argues Cpl. Sutton had reasonable articulable suspicion to initiate the stop
for a violation of 21 De/. C. §4155(b), and probable cause to arrest Defendant. Fz'rrl, Cpl.
Sutton observed Defendant driving at a high rate of speed. The State argues that although
Defendant was not charged with a speed violation, Cpl. Sutton’s observations of Defendant
driving at a high speed factored into his decision to stop the vehicle. §ecomz’, Cpl. Sutton saw
Defendant change from the right lane to the left lane, in front of Cpl. Sutton’s marked police
vehicle, without using the turn signal Therefore, the State argues Cpl. Sutton’s observations,
when viewed in the context of his training and experience, support a finding that he possessed
reasonable articulable suspicion to initiate a traffic stop of Defendant’s vehicle. Thus,

Defendant’s Motion to Suppress should be denied.

 

8 947 A.2d 1073 (De|. 2008).

The State relies upon Stafe z). C0J't0n, an unreported decision of the Superior Court set
forth in a suppression hearing transcript.9 In Coi‘fon, the Defendant was driving on North
Pine Street when he came to a stop at the intersection with East 9th Street. Coston turned
right onto East 9th Street but only used his turn signal when he was halfway through the turn.
He was stopped in violation of 21 De/. C. §4155(b). In a search of the vehicle, two firearms
were discovered. In his Motion to Suppress, Coston argued that the traffic stop was
unconstitutional because it would have been impossible to comply with §4155(b). Coston
testified that he put on his turn signal a half block away from where he made the turn, which
was measured to be only 234 feet The Superior Court denied Coston’s Motion to Suppress
and found that, even though the half block measured less than 300 feet, there was no evidence
that Coston could not have put his turn signal 300 feet before making the turn, The Court
further held that the evidence is clear in that Coston made no attempt to use his turn signal
until he was already halfway through the turn, making it a clear violation of §4155(b).

In the instant matter, the facts resemble more what occurred in Mc‘Dona/d than what
occurred in Coi'z‘on. In Carfon, there is no physical limitation because of traffic configuration
as in Mt‘Dana/d. Further, there is no evidence that there were signals or signs on the roadway
of a traffic lane change A reasonable traveler on a city street where there are no traffic signs
to give notice of a lane change or parked trach would assume that it was permissible to
continue in a legal lane of travel. Therefore, the reasonable course of action for someone in

defendant’s position is to change lanes. Further, the State’s reliance on Coifon, which is an

 

9 No. 1407012867 (De|. Super. Ct. Feb. 20, 2015).

unreported decision, lacks the precedent authority of M¢‘Dmm/a’ which is the product of a well-

reasoned Delaware Supreme Court decision.

CONCLUSION
For the reasons stated above, l find that Cpl. Sutton lacked reasonable articulable
suspicion to stop the vehicle for violation of 21 De/. C. §4155.
ACCORDINGLY, Defendant’s Motion to Suppress is GRANTED. The Clerk shall

schedule the matte for further proceeding

IT Is so oRDERED. /%@7/ y w

A j!.;;ixj alls
Chiefu udge

liecates~OP 8-22-20|8